DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 47-59, in the reply filed on 2/2/2021 is acknowledged.
Claims 60-65 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47, 48, 50, 51, 56, 57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. (US 2014/0170371) [hereinafter Kamiya].
Regarding independent claim 51, Kamiya discloses a composite laminate structure comprising a plurality of sub-laminate modules (Figs. 2a-2b) each comprising a first ply set containing a first ply layer (layer 17a) oriented at a first angle and a second ply layer (layer 17b) 
Regarding claim 47, Kamiya discloses the acute angle being less than 5o (Fig. 2a; paragraph [0024]). 
	Regarding claim 48, Kamiya discloses wherein the first and second angles of at least one of the plurality of sub-laminate modules are between ±10o and ±45o, and the third and fourth angles of at least one of the plurality of sub-laminate modules are between ±55o and ±80o (paragraphs [0024-0026]). 
	Regarding claim 50, Kamiya discloses the fibers of the first and second ply sets of at least one of the plurality of sub-laminate modules comprising carbon fibers (paragraphs [0089-0090]).
	Regarding independent claim 56, Kamiya discloses a composite laminate structure (Figs. 2a-2b), the composite laminate structure comprising a grid component comprising a first ply set containing a first ply layer (layer 17a) oriented at a first angle and a second ply layer (layer 17b) oriented at a second angle, the second angle being equal and opposite the first angle so as to define a diamond-shaped grid structure (Fig. 2a), a skin component comprising a second ply set containing a third ply layer (layer 17a) oriented at a third angle and a fourth ply layer (layer 17b) 
	Regarding claim 57, Kamiya discloses the skin component and the grid component being positioned in parallel and adjacent planar planes (flat plate shape; paragraph [0077]).
Regarding claim 59, Kamiya discloses wherein the first and second angles of each of the grid components are between ±10o and ±45o, and the third and fourth angles of the skin component are between ±55o and ±80o (paragraphs [0024-0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya.
Kamiya fails to specifically teach the skin component and the grid component being positioned in parallel and adjacent contoured planes, such that the skin and grid components conform to a three-dimensional surface model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the composite laminate in Kamiya to have the skin component and the grid component positioned in parallel and adjacent contoured planes, such that the skin and grid components conform to a three-dimensional surface model, 

Allowable Subject Matter
Claims 49 and 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Kamiya fails to teach or suggest the distinct limitations recited in dependent claims 49 and 52-55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781